DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0168353 Spangler et al in view of US 2017/0334759 Yamato et al.
Regarding claim 10, Spangler teaches a laminated glass (paragraph 0003), having one end, and the other end being at an opposite side of the one end and having a thickness larger than a thickness of the one end (tapered, paragraph 0011),

the interlayer film having a wedge angle of 0.05 mrad (paragraph 0141), 
a maximum value of partial wedge angles A of the interlayer film being 0.15 mrad or less (where a maximum value of 0.11 to 0.15 does not exclude smaller angles because this range is the maximum) when the partial wedge angles A of the interlayer film are measured (paragraphs 0141 and 0128, where the 0.05 wedge angle is constant across the entire interlayer film).
Spangler does not teach the wedge angle of the glass sheets. Yamato teaches a method of manufacturing a plate glass used in glazing applications (paragraph 0002), where the first and second lamination glass members have a wedge angle (α) of 0.087-1.75 mrad (0.005-0.1°, paragraph 0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the wedge angle of Yamato in the product of Spangler because this is an additional way to include a taper in the glazing product, which is desired for HUD applications (paragraph 0002). 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.087-1.75 mrad reads on the claimed range of 0.10 mrad or more. 
Please note, claim 10 includes product by process language (step 1 and step 2).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Spangler in view of Yamato appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products. 
Please note that because the 0.05 mrad wedge angle taught by Spangler may be constant across the entire interlayer film, if one were to measure the partial wedge angles A in the claimed manner, the result would meet the claim because each partial wedge angle would have the same constant wedge angle of 0.05 mrad. 
Regarding claim 11, Spangler teaches that the maximum value of the partial wedge angles A is 0.05 mrad (paragraph 0141).
Regarding claims 13 and 14, Spangler teaches that the interlayer film for laminated glass is arranged between the first lamination glass member and the second lamination glass member and used for obtaining a laminated glass (paragraph 0012). Yamato teaches that the first and second lamination glass members have a wedge angle (α) of 0.087-1.75 mrad (0.005-0.1°, paragraph 0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the wedge angle of Yamato in the product of 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.087-1.75 mrad reads on the claimed range of 0.10 mrad or more. 
Regarding claim 15, Spangler teaches that the interlayer film is an interlayer film for laminated glass for use in a laminated glass that is a head-up display, and has a region for display corresponding to a display region of the head-up display (paragraph 0131).
Regarding claim 16, Spangler teaches a thermoplastic resin (paragraph 0032).
Regarding claim 17, Spangler teaches a plasticizer (paragraph 0042).
Regarding claim 18, Spangler teaches a first layer (core); and
a second layer (skin) arranged on a first surface side of the first layer (paragraph 0155).
Regarding claim 19, Spangler teaches a third layer (skin) arranged on a second surface side opposite to the first surface side of the first layer (paragraph 0155).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0168353 Spangler et al in view of US 2017/0334759 Yamato et al as applied to claim 10 above, and further in view of US 2007/0009714 Lee et al.
Regarding claim 20, Spangler in view of Yamato teaches the laminated glass. Neither Spangler nor Yamato teaches a heat shielding substance. Lee teaches an interlayer film and laminated glass where the interlayer film includes a heat shielding substance of either a phthalocyanine compound or a naphthalocyanine compound (paragraph 0112). It would have 
Regarding claim 21, Spangler in view of Yamato teaches the laminated glass. Neither Spangler nor Yamato teaches the plasticizer material. Lee teaches an interlayer film and laminated glass where the plasticizer comprises tributoxyethyl phosphate, isodecyl phenyl phosphate or triisopropyl phosphate (paragraph 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the plasticizer composition of Lee in the product of Spangler because this allows one to obtain the desired acoustic composition for the interlayer material (paragraph 0037), which reduces the noise transmitted to the interior of the vehicle. 

Response to Arguments
Applicant's arguments filed November 17, 2021, have been fully considered but they are not persuasive.
Applicant argues that the amendment to claim 10 overcomes the applied prior art because the angle range has been limited to 0.11 to 0.15 mrad. However, the claim recites that “a maximum value or partial wedge angles A of the interlayer film being 0.11 mrad or more and 0.15 mrad or less.” Applicant’s attention is directed to the term “maximum.” If the maximum value is 0.11-0.15 mrad, lesser angles are not excluded. In other words, the suitable angle range according to the claim is 0-0.15 mrad. Please note that this does not exclude 0 mrad, or flat interlayers. Tapered interlayers are not required by the claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781